DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment after non-final and remarks filed on 11/30/2020. Currently, claims 1, 3 and 5-20 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki  (Publication No. U.S. 2005/0254145 A1) in view of Ko (U.S. Patent No. 6,349,003 B1) and further in view of Fassler (U.S. Patent No. 5,802,914) and Ross (U.S. Patent No. 7,075,738 A1).  
Regarding claim 1, Tsuzuki shows in Fig. 1 a tube retainer, comprising; a body (12, i.e., ccd holder) comprising a flat disk shape configured to abut a face of a tube (23, i.e., linear guide barrel) the body (12) comprising a plurality of circumferentially spaced holes (placed around the body)  through the disk shape; a plurality of flanges (located on the lower portion of holder base) extending radially outwardly from the body (12) and configured to flex relative to the body (12) to provide a retaining force to the body. 
Regarding claim 10, Tsuzuki shows in Fig. 1 an optical assembly, comprising: an optical tube (23, i.e., linear guide barrel); wherein the optical tube (23) axially extends past the plurality of mounts; and a tube retainer, comprising: a body (12) abutting a face of the optical tube (23) and disposed radially inward of the plurality of circumferentially spaced holes; a plurality of flanges extending radially outwardly from the body (12) each attached to a respective mount of the plurality of mounts. Tsuzuki does not disclose wherein each flexure flange is flexed relative to the body to provide a retaining force to the body to bias the tube axially into the housing assembly; and a plurality of flexure legs axially extending from the body from a tube contact side of the body, wherein the plurality of flexure legs at least partially surround the optical tube, contact an outer diameter of the optical tube, and are flexed outwardly by the outer diameter of the optical tube to provide a centering force to the tube a housing assembly surrounding the optical tube, the housing assembly comprising a plurality of mounts. Ko shows in Fig. 3 that the flanges (tabs (54) on ring cover (52)) are flex flanges (tabs extending outward of the ring cover (52) have less mass (due to holes formed) than the internal portions of the ring cover), flexed relative to the body (40) disposed radially inward of the plurality of circumferentially spaced holes to provide a retaining force to the body to bias the tube (44) axially into the housing assembly (combination of camera housing connector (38) and camera housing) comprising a plurality of mounts. It would have been obvious to 
Regarding claim 11, Ko further discloses in Fig. 3 wherein the tube retainer (40) is sandwiched between the housing assembly (38) and an optical component mount (44).
Regarding claim 12, Ko further discloses in Fig. 3 wherein the tube retainer is screwed down to the mounts of the housing assembly (38) to flex the flexure flanges.

Regarding claims 3 and 14 Tsuzuki shows in Fig. 1 wherein the body (12) defines a center optical hole to allow light to pass to or from the tube (12).
Regarding claims 4 and 15, Ko further shows in Fig. 3 wherein the body (44) includes a plurality of circumferentially spaced holes through the disk shape.
Regarding claim 5 and 16, wherein the plurality of flexure legs (210 and 220) include an L shape.
Regarding claim 6 and 17, Tsuzuki shows in Fig. 1, wherein the plurality of flexure flanges are asymmetrically positioned on the body.
Regarding claims 7 and 18, Ko further shows in Fig. 3, wherein the plurality of flexure flanges (52) are less thick than the body (40).
Regarding claims 8 and 19, Ko further shows in Fig. 3, and Fassler further shows in Fig. 9 wherein the plurality of flexure flanges (ring cover has four tabs (52)) and  flexure legs (510, 520, 910 and 920) includes at least three of each.
5.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzuki  (Publication No. U.S. 20050254145 A1), Ko (U.S. Patent No. 6,349,003 B1), Fassler (U.S. Patent No.5,802,914) and Ross (U.S. Patent No. 7,075,738 A1) as applied to claims 1 and 10 above and further in view of Ishiguro (Publication No. U.S. 2017/0090146 A1).
Regarding claims 9 and 20, the modified device of Tsuzuki, Ko, Fassler and Ross discloses the claimed invention as stated above. The modified device of Tsuzuki, Ko, Fassler and Ross does not disclose wherein the tube retainer is made of plastic or .

Response to Arguments
6.	Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
	In response to applicant’s arguments regarding the amendments to claims 1 and 10, the Ko prior art discloses these claim limitations in Fig. 3.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uemura (Publication No. U.S.  2014/0313390 A1) discloses an imaging device, imaging method and computer readable medium.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KEVIN WYATT/           Examiner, Art Unit 2878                                                                                                                                                                                             



/GEORGIA Y EPPS/           Supervisory Patent Examiner, Art Unit 2878